Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim 1 and 7 cite “preparation step”

Claims 1, 2, 3, 4, 7, 8, 9, and 10 cite “range setting step”

Claims 1 and 7 cite “printing step”

The “step”(s) are performed by a personal computer “PC 5” FIG. 1 using the processing of the method shown FIG. 3 and described in the Applicants specification.

Claims 1-4, 7-10 and dependent claims therefrom are interpreted under 112(f).  As stated above, the claims are limited by the broadest reasonable interpretation by the description in the Applicants specification.



Allowable Subject Matter

Claims 1-12 are allowed.

The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Tanizawa (JP 6338194 B2).  In the Applicant’s independent claims 1 and 7 Tanizawa does not teach:

For Claim 1:  wherein the printing step includes performing printing of the ink layer N times when the thickly- piled portion is formed, a luminance value of a darkest portion in the grayscale image data is maximum, the luminance value range including a maximum luminance value being a maximum value among luminance values of the predetermined gradations is set as a maximum luminance value range, and the luminance value range not including a luminance value of 0 but including a luminance value of 1 is set as a minimum luminance value range…in a portion in which a luminance value is included in the M-th luminance value range from the maximum luminance value range toward the minimum luminance value range in the grayscale image data, printing of the ink layers of (N-M+1) layers from an M-th printing of the ink layer to an N-th printing of the ink layer is performed, and in a portion in which a luminance value is 0 in the grayscale image data, printing of the ink layer is not performed, and the luminance value range setting step includes adjusting a division position of a luminance value of the predetermined gradations while checking the histogram displayed on a display that is predetermined.

For Claim 7:  wherein the printing step includes performing printing of the ink layer N times when the thickly- piled portion is formed, a luminance value of a darkest portion in the grayscale image data is minimum, the luminance value range not including a maximum luminance value being a maximum value among luminance values of the predetermined gradations but including a luminance value being a second largest after the maximum luminance value is set as a maximum luminance value range, and the luminance value range including a luminance value of 0 is set as a minimum luminance value range … in a portion in which a luminance value is included in the M-th luminance value range from the minimum luminance value range toward the maximum luminance value range in the grayscale image data, printing of the ink layers of (N-M+1) layers from an M-th printing of the ink layer to an N-th printing of the ink layer is performed, and in a portion in which a luminance value is the maximum luminance value in the grayscale image data, printing of the ink layer is not performed, and the luminance value range setting step includes adjusting a division position of a luminance value of the predetermined gradations while checking the histogram displayed on a display that is predetermined.  

 Tanizawa fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art

Tullis (US 7,046,398 B2)

Claim 1. A method of dynamically adjusting a printer, the method comprising: printing onto a medium; collecting pixel values over an area of the medium; calculating statistical metrics of histogram of the pixel values; applying metric criteria against the statistical metrics, wherein the metric criteria is relative height of a dark modal peak to that of a light modal peak to determine degree of adjustment of the print density; and adjusting print density based upon the application of the metric criteria against the statistical metrics.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785. The examiner can normally be reached Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675